United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                    June 4, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 02-41245
                          Summary Calendar


                      UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

                               versus

                       RODRICK LANIER NELSON,
                      also known as Big Dummy,

                                                  Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 6:01-CR-32-4
                       --------------------

Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

     Rodrick Lanier Nelson appeals his sentence following his

guilty-plea conviction for possession with the intent to distribute

cocaine base.     Specifically, Nelson challenges the          district

court’s two-level increase to his offense level for possession of

a dangerous weapon during a drug offense pursuant to U.S.S.G. §

2D1.1(b)(1). Nelson also contends that the district court erred in

attributing to him as relevant conduct the quantities of crack

cocaine from two prior drug transactions.    We have determined that

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-41245
                                  -2-

Nelson’s notice of appeal was timely for purposes of vesting this

court with jurisdiction to consider this appeal.      United States v.

Lister, 53 F.3d 66, 68 (5th Cir. 1995).

     Nelson’s challenge to the U.S.S.G        § 2D1.1(b)(1) two-level

enhancement consists of an attack on the credibility of a witness.

Because   this   court   will   not   casually   disturb    credibility

determinations on appeal, we hold that the district court did not

clearly err in assessing the firearms enhancement.              See United

States v. Powers, 168 F.2d 741, 752-53 (5th Cir. 1999); United

States v. Westbrook, 119 F.3d 1176, 1192-93 (5th Cir. 1997).

Similarly, because Nelson does not establish that the information

in the Presentence Report concerning the additional drug deals was

“materially   untrue,    inaccurate   or   unreliable,”    he    fails   to

demonstrate that the district court clearly erred in determining

that these other incidents constituted relevant conduct.            United

States v. Angulo, 927 F.2d 202, 205 (5th Cir. 1991);       United States

v. Vine, 62 F.3d 107, 109 (5th Cir. 1995).

     AFFIRMED.